Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Marchitto et al (2011/0077451) in view of the teaching of Knowlton (2004/0210214).
	Marchitto et al disclose a device and method for treating skin comprising contacting an applicator (Figure 1) of a skin heating device and providing high-frequency alternating magnetic fields to the skin to heat the dermal layer (para. [0019], for example).  The heating of dermal tissue stimulates the release of heat shock proteins (para. [0052] and [0075], for example) in order to provide collagen generation to treat skin conditions (para. [0052], for example).  Marchitto et al disclose maintaining epidermal heating to “at or around 42oC (para. [0096], for example), but fails to expressly disclose limiting heating of the dermal layer of the skin to less than 40oC.  The examiner maintains that any specific temperature profile may be created/maintained by the Marchitto et al device, and limiting the dermal temperature to 40oC would obviously be within the purview of the skilled artisan to arrive at the desired treatment effect.  Knowlton provides an analogous device that provides the same treatment of skin, and oC to perform the desired treatment without inducing pain (para. [0207], for example).
	To have provided the Marchitto et al system with a controller to limit dermal temperatures to less than 40oC to treat tissue without inducing pain would have been an obvious consideration for one of ordinary skill in the art since Marchitto et al already disclose a treatment temperature of about 40oC, and further since Knowlton disclose maintaining temperatures below 40oC for similar treatments of the skin.
	Regarding claims 2 and 3, Knowlton specifically disclose providing multiple treatments to achieve a desired tissue effect (para. [0036], for example).  Regarding claim 4, Marchitto et al disclose a frequency within the claimed range (para. [0062], for example).  Regarding claim 5, Marchitto disclose a power range within the claimed range (para. [0055]).  Regarding claims 6-10, both Marchitto et al and Knowlton disclose the use of temperature sensors to sense tissue temperature and control the delivery of energy accordingly.  See, for example, paragraph [0065] of Marchitto et al and paragraphs [0100-0101] of Knowlton.  Knowlton discloses algorithms with a controller to control the delivery of energy based on temperature measurement (para. [0014]) as well as the automatic reduction of energy to maintain dermal temperature below 40oC (para. [0207]).  
	Regarding claim 11, Marchitto et al disclose a skin treatment system comprising an applicator that provides high-frequency alternating magnetic fields as addressed above.  Marchitto et al disclose the use of a temperature sensor to control the delivery of energy to tissue, but fail to expressly disclose the specific controller for performing the function.  Knowlton, as addressed above, disclose an analogous system and oC.  Figure 23 and associated discussion shows the controller with the feedback components, including temperature sensors.  To have provided the Marchitto et al system with a controller to control the delivery of energy to tissue to maintain the tissue at a desired temperature for a specific treatment effect would have been an obvious consideration for one of ordinary skill in the art since Knowlton fairly teaches the known use of such a controller in an analogous system for treating skin.
	Regarding claims 12 and 13, both Marchitto et al and Knowlton disclose the use of thermocouples on the probe to detect tissue temperature.  Regarding claims 14-16, Marchitto et al disclose a feedback mechanism to maintain tissue temperature at a desired level, and Knowlton specifically discloses a feedback mechanism which controls the delivery of energy to maintain tissue temperature below 40oC as addressed above.  Knowlton creates a desired thermal gradient in tissue which would obviously yield an estimation of the dermal tissue based on epidermal measurements.  Regarding claims 17 and 18, see discussion of claims 4 and 5 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lischinsky et al (9,039,697), Ron Edoute et al (9,532,832) and Manstein et al (7,331,953) disclose other systems for controllably heating skin to create a desired tissue effect.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/May 26, 2021